UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1063



DARRYL ALLMOND,

                                              Plaintiff -   Appellant,

             versus


AL MOSELY; JOHN & JANE DOE; MELISSA ARNOLD;
BARBARA JOHNSON; AHMED GHULAMANI,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-1533-A)


Submitted:    May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se. Andrew Joseph Terrell, WHITEFORD,
TAYLOR & PRESTON, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl Allmond seeks to appeal the district court’s orders

denying permission to proceed in forma pauperis and dismissing his

42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal for the reasons stated by the

district court.   See Allmond v. Mosely, No. CA-02-1533-A (E.D. Va.

Nov. 14, 2002; filed Dec. 16, 2002 & entered Dec. 18, 2002).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2